Citation Nr: 0929940	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a right arm, neck, 
and upper back disability.

4.  Entitlement to service connection for a psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD). 

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for hypertension; a 
heart disability (Wolff-Parkinson-White Syndrome); a right 
arm, neck, and upper back disability (cervical stenosis with 
right arm radiculopathy); and a psychiatric disability, to 
include depression and PTSD; and his claim for entitlement to 
a nonservice-connected disability pension.  In February 2009, 
the Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

The Veteran, in written statements and testimony at his 
February 2009 Board hearing, indicates that his currently 
diagnosed hypertension and heart disability (Wolff-Parkinson-
White Syndrome) had their onset during his period of active 
service, when he was treated for high blood pressure.  He 
also claims that his current right arm, neck, and upper back 
disability (cervical stenosis with right arm radiculopathy) 
is related to a neck injury incurred during an in-service 
motor vehicle accident on Germany's Autobahn "in 1974 or 
1975."  In addition, the Veteran contends that he currently 
suffers from psychiatric problems, including depression and 
PTSD, which were triggered by the aforementioned in-service 
motor vehicle accident as well by another incident during his 
period of active duty in which he witnessed a fellow service 
member get fatally stabbed in a bar.  While the Veteran 
maintains that he had nightmares related to those events in 
service, he acknowledges that he did not seek psychiatric 
treatment because he was "too young to realize what was 
going on at that time."  

Additionally, the Veteran asserts that between 1975 and 1980, 
immediately following his period of active service, he was 
treated at a VA Medical Center in Dallas, Texas, for 
hypertension and related cardiovascular symptoms and for 
right arm, neck, and back problems.  He contends that, since 
that time, he has continued to receive periodic treatment for 
those conditions and for depression and PTSD, and that he has 
experienced a continuity of psychiatric symptoms since his 
period of discharge.  The Veteran also maintains that he has 
not worked since 2003 due to his physical and psychiatric 
disabilities and that he has recently started receiving 
Social Security Administration (SSA) disability benefits.

The Veteran's service medical records reflect that on 
examination in January 1974, prior to his entry into service, 
his blood pressure was assessed as 128/82, which was 
considered normal.  In September 1975, his blood pressure was 
measured at 162/88, which was indicative of borderline 
isolated systolic hypertension.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  However, in a different 
assessment conducted in September 1975, and on a January 1976 
separation examination conducted under Chapter 13, the 
Veteran's blood pressure was measured as 120/80, which was 
within the normal range.  His service medical records are 
otherwise negative for any complaints or clinical findings of 
hypertension or other heart problems.  Nor do they reveal any 
complaints, diagnoses, or treatment related to a neck and arm 
disability.  With respect to in-service psychiatric symptoms, 
the Veteran's service medical records dated from May 1975 to 
September 1975 show that he was treated for opiate (morphine) 
dependency.  As part of his treatment, he underwent mental 
health evaluation, which was negative for any mood disorders 
or cognitive defects.  

Post-service VA medical records dated from March 2004 to May 
2005 reflect diagnoses and treatment for Wolff-Parkinson-
White Syndrome and uncontrolled high blood pressure.  
Specifically, the results of an electrocardiogram conducted 
in June 2004 showed the Veteran's heart rate to be normal, 
but indicated that he might have a posterior septal bypass 
tract in the right atrium.  At that time, it was noted that 
the Veteran had a history of supraventricular tachycardia 
with Wolff-Parkinson-White Syndrome, status-post ablation, 
dating back to 1993.  It was further noted that he had 
undergone an echocardiogram in 1993 that showed normal left 
ventricular systolic function and left ventricular 
hypertrophy.

The Veteran's VA medical records also reflect that he has 
been treated for neck, back, and right arm pain.  In January 
2005, he underwent Magnetic Resonance Imaging (MRI) and an 
electromyogram nerve conduction study, the results of which 
were found to be consistent with a diagnosis of moderate 
cervical spine stenosis with C6/C7 radiculopathy.  According 
to the VA physician who diagnosed the Veteran with that 
disability in May 2005, the Veteran also reported that the 
previous month a private medical provider had performed 
surgery on his back.

Additionally, in VA medical records dated in March and June 
2004, the Veteran was noted to have a "historical diagnosis 
of depression not otherwise specified" and a history of 
depressive disorder with panic attacks.  In May 2004, he was 
treated for psychiatric problems triggered by the recent 
death of his son and was subsequently diagnosed with 
depression not elsewhere classified.  

In addition to the above disorders, the Veteran's VA medical 
records reflect diagnoses of hepatitis C, cataracts, 
sinusitis, bronchitis, headaches, and gingivitis.  
Additionally, the May 2005 VA physician who diagnosed the 
Veteran with cervical spine stenosis noted that he had a 
history of treatment for substance abuse.

The Board acknowledges that the Veteran indicated that he had 
back surgery in April 2005 and provided VA with the name and 
address of the private orthopedic surgeon who reportedly 
performed the operation.  However, that private physician did 
not respond to the RO's requests for medical records.  The 
Veteran was notified of the RO's inability to obtain the 
private surgeon's records, but has not provided alternate 
contact information for that specialist.  Accordingly, the 
Board concludes that reasonable efforts to obtain medical 
records from the Veteran's private orthopedic surgeon have 
been made and that further efforts to obtain those records 
would be futile.  38 C.F.R. § 3.159(c)(1) (2008).  
Nevertheless, for the reasons stated below, the Board finds 
it necessary to remand the claims for other development.

The Veteran maintains that between 1975 and 1980, he received 
treatment at the Dallas VA Medical Center for hypertension 
and related cardiovascular problems, including Wolff-
Parkinson-White Syndrome.  He also reports treatment for 
right arm, neck, and back problems, and depression.  
Additionally, the record reflects that between 1980 and March 
2004, the Veteran received additional treatment at the Dallas 
VA Medical Center, including cardiac ablation and an 
echocardiogram that were performed in 1993.  Moreover, the 
Veteran has informed the Board that he is currently receiving 
treatment at that VA medical facility for the disabilities 
for which he is seeking service connection.  Significantly, 
however, only the Veteran's VA medical records dated from 
March 2004 to May 2005 have been associated with his claims 
folder.  Because it appears there may be outstanding VA 
medical records containing information pertinent to the 
Veteran's claims, an effort to obtain such records should be 
made on remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

SSA records also appear to be outstanding.  The Veteran 
testified at his February 2009 Board hearing that he had 
recently begun receiving SSA disability benefits of 
approximately $640 per month.  However, no SSA records have 
yet been associated with his claims folder.  Because the 
decision and the medical records upon which an award of 
Social Security disability benefits is predicated are 
relevant to the Veteran's claims, efforts to obtain those 
records should be made.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991). 

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a 
claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination to address his claims for service connection.  
The record shows that on at least one occasion in service, 
Veteran demonstrated a reading consistent with borderline 
isolated systolic hypertension.  Additionally, he has 
indicated that, during his period of active duty, he injured 
his neck in a motor vehicle accident and developed nightmares 
related to that incident and to the stabbing of his friend.  
Further, the Veteran has put VA on notice that since his 
discharge from service he has received ongoing treatment for 
high blood pressure and other heart problems, right arm, 
neck, and back problems, and psychiatric disorders, including 
depression and PTSD.  Because the Veteran's post-service 
records show diagnoses of and treatment for hypertension, 
Wolff-Parkinson-White Syndrome, cervical spine stenosis with 
radiculopathy, and depression, and in light of the other 
evidence of record, it remains unclear to the Board whether 
any of those currently diagnosed disabilities was caused or 
aggravated in service.  Additionally, it remains unclear 
whether the Veteran meets the diagnostic criteria for any 
other psychiatric disabilities besides depression and, if so, 
whether any such disability is related to service.  
Accordingly, the Board finds that a remand for a VA 
etiological examination and opinion is warranted to fully and 
fairly address the merits of the Veteran's service connection 
claims.  

A remand is also warranted with respect to the Veteran's 
claim for nonservice-connected pension benefits.  Nonservice-
connected pension benefits are payable to a Veteran who 
served for 90 days or more during a period of war, which is 
not in dispute here, and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521 (West 2002); Dilles v. Brown, 5 Vet. App. 88 (1993).  
If a Veteran's combined disability is less than 100 percent, 
he must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342, Part 4 (2008); Brown v. Derwinski, 
2 Vet. App. 444 (1992).

Disability ratings are determined by the application of the 
VA schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a), Part 4 (2008).  The basis of disability ratings is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10 (2008).

The Veteran's VA medical records reveal that he has been 
assessed as having hypertension, Wolff-Parkinson-White 
Syndrome, cervical spine stenosis with radiculopathy, 
depressive disorder with panic attacks, depression not 
otherwise specified, hepatitis C, cataracts, sinusitis, 
bronchitis, headaches, and gingivitis.  He has also indicated 
that he is receiving treatment for diabetes.  Additionally, 
the Veteran's service medical records show that he was 
treated for opiate use in service and the May 2005 VA 
examiner who diagnosed the Veteran's back disability 
indicated that he has a history of substance abuse.  

A permanent and total rating for nonservice-connected pension 
purposes requires consideration of all of the Veteran's 
physical and psychiatric disabilities.  In this case, it does 
not appear that an examiner has yet been asked to render an 
opinion as to the overall effect of the Veteran's nonservice-
connected disabilities on his ability to obtain and retain 
employment.  In light of this, the Board finds that a remand 
for an examination is necessary in order to fairly decide the 
merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Specifically, an opinion is needed assessing 
the extent to which the combined effects of the Veteran's 
disabilities, excluding the effects of the Veteran's 
documented substance abuse or any other disability considered 
to be due to willful misconduct, have permanently affected 
his ability to obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Dallas, Texas, dated 
from September 1975 to February 2004 and 
from June 2005 to the present. 

2.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records.

3.  After the above records have been 
obtained, schedule the Veteran for a VA 
cardiovascular examination to determine the 
nature and etiology of his currently 
diagnosed hypertension and heart disability 
(Wolff-Parkinson-White Syndrome).  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should provide a rationale for the 
opinion and reconcile it with all evidence 
of record, including the service medical 
records reflecting intermittent high blood 
pressure, the Veteran's reports of ongoing 
hypertension and related heart problems 
since leaving the military, and post-
service medical records showing diagnoses 
of hypertension and Wolff-Parkinson-White 
Syndrome.  The VA examiner's opinion should 
specifically address the following: 

a)  State whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's currently 
diagnosed hypertension is related to his 
September 1975 in-service showing of a 
blood pressure reading indicative of 
isolated systolic hypertension or to any 
other aspect of his active service.  

b)  State whether it is at least as 
likely as not (50 percent or more 
probability) that any currently diagnosed 
heart disability (such as Wolff-
Parkinson-White Syndrome) is related to 
his September 1975 in-service showing of 
a blood pressure reading indicative of 
isolated systolic hypertension, or to any 
other aspect of his active service.  

4.  After obtaining all outstanding VA and 
SSA records, schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his currently 
diagnosed right arm, neck, and upper back 
disability (cervical spine stenosis with 
radiculopathy).  The claims folder should 
be reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should provide a 
rationale for the opinion and reconcile it 
with all evidence of record, including the 
Veteran's written statements and testimony 
that he injured his neck in a motor vehicle 
accident in service, his reports of ongoing 
right arm, neck, and upper back problems 
since leaving the military, and post-
service medical records showing diagnoses 
of cervical spine stenosis with 
radiculopathy.  The VA examiner's opinion 
should specifically address whether it is 
at least as likely as not (50 percent or 
more probability) that any currently 
diagnosed right arm, neck, and upper back 
disability (cervical spine stenosis with 
radiculopathy) is related to any aspect of 
his period of active service, including an 
in-service motor vehicle accident in which 
he reportedly injured his neck in 1974 or 
1975.  

5.  After obtaining all outstanding VA and 
SSA records, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of every currently 
diagnosed psychiatric disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should provide a rationale for the 
opinion and reconcile it with all evidence 
of record, including the Veteran's service 
medical records showing that he underwent a 
mental health evaluation in service as part 
of treatment for opiate abuse, his written 
statements and testimony indicating that, 
during his period of active duty, he was 
involved in a motor vehicle accident and 
afterwards experienced nightmares 
pertaining to that accident and to another 
incident in which he witnessed his friend 
get fatally stabbed, his reports of ongoing 
mental health problems since leaving the 
military, and post-service medical records 
showing diagnoses of depressive disorder 
with panic attacks and depression not 
otherwise specified.  The VA examiner's 
opinion should specifically address the 
following: 

a)  Diagnose all current psychiatric 
disabilities.

b)  Discuss whether it is as likely as 
not (more than 50 percent probability) 
that each current psychiatric disability, 
is related to the Veteran's in-service 
opiate abuse.

c)  Discuss whether it is as likely as 
not (more than 50 percent probability) 
that each current psychiatric disability 
is related to any other aspect of the 
Veteran's period of active service, 
including his reports of nightmares 
triggered by an in-service motor vehicle 
accident and the fatal stabbing of his 
friend.

6.  Next, schedule the Veteran for a VA 
examination to determine whether he is 
permanently and totally disabled.  The 
examiner must elicit from the Veteran and 
record, for clinical purposes, a full work 
and educational history.  Any indicated 
tests and studies must be accomplished; 
and all clinical findings must be reported 
in detail and correlated to a specific 
diagnosis.  The examiner must provide 
objective findings regarding the current 
level of impairment associated with each 
disability and express an opinion as to 
how each disability impacts, individually 
and in conjunction with his other 
disabilities, the Veteran's ability to 
pursue substantially gainful employment in 
view of all pathology, without regard to 
age.  Additionally, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
overall level of disability, to exclude 
the effects of substance abuse or any 
other disability considered to be due to 
willful misconduct, have rendered him 
permanently unable to obtain or maintain 
substantially gainful employment.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.

7.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


